Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hui-Shan Sandra King on 7/27/2022.

The application has been amended as follows: 


IN THE CLAIMS:


Cancel claims 1-20.

21. (New)    A method for producing an extract made from combining 200-300 parts of Fructus Forsythiae, 60-100 parts of Herba Ephedrae, 40-60 parts of Radix et Rhizoma Rhei, 200-300 parts of Herba Houttuyniae, 200-300 parts of Flos Lonicerae, 200-300 parts of Radix Isatidis, 60-100 parts of Herba Pogostemonis, 200-300 parts of Rhizoma Dryopteris Crassirhizomae, 60-100 parts of Radix Rhodiolae, 5-9 parts of menthol, 60-100 parts of Semen Armeniacae Amarum, 60-100 parts of Radix Glycyrrhizae, 200-300 parts of Gypsum Fibrosum, wherein the method for producing the extract includes the following steps:

(1) producing the extract by AB-8 macroporous resin chromatography, and then eluting with water, 10% ethanol, and 30% ethanol in sequence, respectively,
and then the 30% ethanol eluate is collected and the solvent is recovered to obtain a 30% ethanol extract;

(2) the 30% ethanol extract obtained in step (1) is then loaded onto a reversed-phase silica gel ODS-AQ-HG, S-50um, and mixed; after which a mixed ODS is naturally dried, the mixed ODS is loaded to a sample column, and the medium pressure preparation liquid phase is loaded for separation, the separation column packing is ODS-AQ-HG, S-50um; successively 10% methanol is used, five fractions are obtained in order of elution, and numbers thereof are 10%-1,10%-2, 10%-3, 10%-4, 10%-5; 20% methanol are used for eluting, six fractions are obtained in order of elution, and numbers thereof are 20%-1, 20%-2, 20%-3, 20%-4, 20%-5, and 20%-6; the eluate is collected and the solvent is recovered respectively, and eluting dry extracts which are numbered 10%-1, 10%-2, 10%-3, 10%-4, 10%-5 and eluting dry extracts which are numbered 20%-1, 20%-2, 20%-3, 20%-4, 20%-5 and 20%-6 are obtained;

(3) the 10%-1 eluting dry extract obtained in step (2) is dissolved with 30% methanol, and the solution is filtered through a 0.45 um microporous membrane and preliminarily separated by high-performance liquid chromatography; the mobile phase is methanol-water 22:78, the flow rate is 1ml/min, the detection wavelength is 210nm; chromatographic peaks with retention time of 3-9 min, 9-11 min, 19-22 min, 22-26 min, 26-30 min, 37-41 min and 44-48 min are collected, and the solvent is recovered under reduced pressure; and the following separations are performed respectively:

3-9 min chromatographic peak: being further purified by high performance liquid
chromatography, mobile phase: methanol-water, 5:95, flow rate: 10ml/min, detection
wavelength 210 nm, chromatographic column: YMC-Pack R & D ODS-A, 250 x 20 mm, S- 10 um; under these conditions, the chromatographic peak with retention time of 25-27 min is collected, and the solvent is recovered under reduced pressure to obtain compound 14:
Cornoside;

9-11 min chromatographic peak: being further purified by high performance liquid
chromatography, mobile phase: methanol-water, 12:88, flow rate: 10ml/min, detection
wavelength 210 nm, chromatographic column: YMC-Pack R & D ODS-A, 250 x 20 mm, S-
10 um; under these conditions, the chromatographic peak with retention time of 32-35 min is collected, and the solvent is recovered under reduced pressure to obtain compound 10:
Ferruginoside B;

19-22 min chromatographic peak: being further purified by high performance liquid
chromatography, mobile phase: methanol-water, 18:82, flow rate: 10ml/min, detection
wavelength 210 nm, chromatographic column: YMC-Pack R & D ODS-A, 250 x 20 mm, S-10 um; under these conditions, the chromatographic peak with a retention time of 31-35 min is collected, and the solvent is recovered under reduced pressure to obtain compound 9:
Forsythoside E;

22-26 min chromatographic peak: being further purified by high performance liquid
chromatography, mobile phase: methanol-water, 16:84, flow rate: 10ml/min, detection
wavelength 210 nm, chromatographic column: YMC-Pack R & D ODS-A, 250 x 20 mm, S-10 um; under these conditions, the chromatographic peak with a retention time of 32-37 min is collected, and the solvent is recovered under reduced pressure to obtain compound 18: 3,4-dihydroxybenzaldehyde;

26-30 min chromatographic peak: being further purified by high performance liquid
chromatography, mobile phase: methanol-water, 18:82, flow rate: 10ml/min, detection
wavelength 210nm, chromatographic column: YMC-Pack R & D ODS-A, 250 x 20 mm, S-10 um; under these conditions, the chromatographic peak with a retention time of 38-42 min is collected, and the solvent is recovered under reduced pressure to obtain a mixture of compound 11: D-Amygdalin and compound 12: L-Amygdalin;

37-41 min chromatographic peak: being further purified by high performance liquid
chromatography, mobile phase: methanol-water, 18:82, flow rate: 10ml/min, detection
wavelength 210 nm, chromatographic column: YMC-Pack R & D ODS-A, 250 x 20 mm, S-10 um; under these conditions, the chromatographic peak with a retention time of 52-56 min is collected, and the solvent is recovered under reduced pressure to obtain compound 13:
Sambunigrin;

44-48 min chromatographic peak: being further purified by high performance liquid
chromatography, mobile phase: methanol-water, 22:78, flow rate: 10ml/min, detection
wavelength 210 nm, chromatographic column: YMC-Pack R & D ODS-A, 250 x 20 mm, S-10 um; under these conditions, the chromatographic peak with a retention time of 41-44 min is collected, and the solvent is recovered under reduced pressure to obtain compound 15: 4-Hydroxy-4-methylenecarbomethoxy-cyclohexa-2,5-dienone;

(4) the 20%-2 eluting dry extract obtained in step (2) is dissolved in 30% methanol and
filtered through a 0.45 um microporous filter membrane, and high-performance liquid
chromatography is used for preliminary separation; mobile phase is methanol-water, 22:78, flow rate: 10ml/min, detection wavelength 210nm, chromatographic column: YMC-Pack R & D ODS-A, 250 x 20 mm, S-10um; chromatographic peaks with retention time of 14-17min, 17-19 min, 22-24min, 29-34 min, and 35-40 min are collected, and the solvent is recovered under reduced pressure, and the following purifications performed respectively:
14-17 min chromatographic peak: being further purified by high performance liquid
chromatography, mobile phase: acetonitrile-water, 15:85, flow rate: 10ml/min, detection
wavelength 210 nm, chromatographic column: YMC-Pack R & D ODS-A, 250 x 20 mm, S-10 um; under these conditions, the chromatographic peaks with retention time of 38-40 min and 45-47 min are collected, the solvent in 45-47 min chromatographic peaks is recovered under reduced pressure to obtain compound 7: Lianqiaoxingan C; the solvent in 38-40 min chromatographic peaks is recovered under reduced pressure and then purified by high performance liquid chromatography, the mobile phase: acetonitrile-water, 13:87, the flow rate:10 ml/min, and the detection wavelength: 210 nm, chromatographic column: 250 x 20 mm, S-10 um, under this condition, the chromatographic peak with retention time of 52-56 min is collected, and the solvent is recovered under reduced pressure to obtain compound

6: Ferruginoside A;

17-19 min chromatographic peak: being further purified by high performance liquid
chromatography, mobile phase: acetonitrile-water, 15:85, flow rate: 10ml/min, detection
wavelength 210 nm, chromatographic column: YMC-Pack R & D ODS-A, 250 x 20 mm, S-10 um; under these conditions, chromatographic peaks with retention time of 28-30 min and 37-44 min are collected, and the solvent is recovered under reduced pressure to obtain compound 16: Liriodendrin and compound 2: Forsythoside I respectively;

22-24 min chromatographic peak: being further purified by high performance liquid
chromatography, mobile phase: acetonitrile-water, 17:83, flow rate: 10ml/min, detection
wavelength 210 nm, chromatographic column: YMC-Pack R & D ODS-A, 250 x 20 mm, S-10 um; under these conditions, the chromatographic peak with a retention time of 22-25 min is collected, and the solvent is recovered under reduced pressure to obtain compound 8:
Calceolarioside C;

29-34 min chromatographic peak: after recovering the solvent under reduced pressure, white solids are precipitated during standing process, and centrifuged at 5000rpm to obtain compound 17: glycyrrhizin-7-O-B-D-glucoside; supernatant is further purified by high performance liquid chromatography, mobile phase: acetonitrile-water, 16:84, flow rate: 10ml/min, detection wavelength 210nm, chromatographic column: YMC-Pack R & D ODS-A, 250 x 20 mm, S-10 um; under these conditions, the chromatographic peak with retention time of 40-45 min is collected, and the solvent is recovered under reduced pressure to obtain compound 3: Forsythoside H;

35-40 min chromatographic peak: being further purified by high performance liquid
chromatography, mobile phase: acetonitrile-water, 16:84, flow rate: 10ml/min, detection
wavelength 210 nm, chromatographic column: YMC-Pack R & D ODS-A, 250 x 20 mm, S-10 um; under these conditions, the chromatographic peak with retention time of 34-45 min is collected, and the solvent is recovered under reduced pressure to obtain compound 1:
Forsythoside A;

(5) the fraction 20%-4 and fraction 20%-5 obtained in step (2) are mixed, and is dissolved with 30% methanol and filtered through a 0.45 um microporous membrane, and high-performance liquid chromatography is used for preliminary separation; mobile phase: acetonitrile-water, 15:85, flow rate: 15ml/min, detection wavelength 210 nm,
chromatographic column: YMC-Pack R & D ODS-A, 250 = 20 mm, S-10 um;
chromatographic peaks with retention time of 15-17 and 35-40 min are collected, and the solvent is recovered under reduced pressure; wherein,
15-17 min chromatographic peak: being further purified by high performance liquid
chromatography, mobile phase: acetonitrile-water, 15:85, flow rate: 12ml/min, detection
wavelength 210nm, chromatographic column: YMC-Pack R & D ODS-A, 250 x 20 mm, S-10 um; under these conditions, chromatographic peak with retention time of 15-16 min is collected, and the solvent is recovered under reduced pressure to obtain compound 5:
Isolugrandoside;
35-40 min chromatographic peak: being further purified by high performance liquid
chromatography, mobile phase: methanol-water, 25:75, flow rate: 12ml/min, detection
wavelength 210nm, chromatographic column: YMC-Pack R & D ODS-A, 250 x 20 mm, S-10 um; under these conditions, the chromatographic peak with retention time of 26-29 min is collected, and the solvent is recovered under reduced pressure to obtain compound 4:
Lugrandoside;

wherein the extract is made by the following steps:
(1) the 200-300 parts of Fructus Forsythiae, 60-100 parts of Herba Ephedrae, 40-60 parts of Radix et Rhizoma Rhei, 200-300 parts of Herba Houttuyniae, 200-300 parts of Flos Lonicerae, 200-300 parts of Radix Isatidis, 60-100 parts of Herba Pogostemonis, 200-300 parts of Rhizoma Dryopteris Crassirhizomae, 60-100 parts of Radix Rhodiolae, 5-9 parts of menthol, 60-100 parts of Semen Armeniacae Amarum, 60-100 parts of Radix Glycyrrhizae, 200-300 parts of Gypsum Fibrosum are weighed; 
(2) the Herba Pogostemonis is ground, 10 times the amount of water is added to Herba Pogostemonis and the volatile oil, and extraction time of the volatile oil is 8 hours, and then the volatile oil is collected and is reserved for use; after extract is filtered, the residue is discarded and the filtrate is reserved for use;
(3) Fructus Forsythiae, Herba Ephedrae, Herba Houttuyniae, and Radix et Rhizoma Rhei are extracted with 12 the amount of times amount of 70% ethanol for 3 times, 2.5 hours each time; extracts are mixed and filtrated, the ethanol is recovered, and filtrate is reserved for later use;
(4) Flos Lonicerae, Gypsum Fibrosum, Radix Isatidis, Rhizoma Dryopteris Crassirhizomae, Radix Glycyrrhizae and Radix Rhodiolae are boiled in 12 times the amount of water, then the Semen Armeniacae Amarum is added and boiled twice, one hour each time; extracts are mixed and filtered, and filtrate obtained is combined with the filtrate obtained after extracting Herba Pogostemonis in step (2), and condensing into a clear extract having a relative density of 1.10-1.15 at 60°C, and then ethanol is added to adjust alcohol concentration to be 70%, refrigerated, filtered, and the ethanol is recovered until there is no alcohol taste, the clear extract is then obtained and reserved for use;
there is (5) the clear extract obtained in step (4) is then combined with the alcohol extract obtained in step (3), and then condensed into a clear extract having relative density of 1.15-1.20 at 60°C; dried to obtain the extract.




The following is an examiner’s statement of reasons for allowance:    the closest prior art is FAN, Yi et al., Chemical Constituents of Leaves of Forsythia Suspense, Chinese Journal of Experimental Traditional Medical Formulae, Vol. 21, No. 24, 31. December 2015 (2015-12-31), pp. 22 and 23 which teaches the Chemical Constituents of Leaves of Forsythia Suspense but does not teach the other claimed components.
 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655